Citation Nr: 1028605	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-50 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a February 1949 rating decision contained clear and 
unmistakable error (CUE) in failing to grant a separate 10 
percent disability rating for myositis of the left leg.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from July 1944 to June 1946.  He is in receipt of 
the Combat Infantryman Badge and the Parachutist Badge.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Togus Regional Office in 
Maine.  Jurisdiction over the claims folder subsequently was 
returned to the Regional Office in Detroit, Michigan (the RO).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The February 1949 rating decision which failed to grant a 
separate 10 percent rating for myositis of the left leg, was 
supported by the evidence then of record; and it is not shown 
that the applicable statutory and regulatory provisions existing 
at that time were incorrectly applied, such that they involved 
undebatable error that would have led to a materially different 
outcome.








(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The February 1949 rating decision which failed to grant a 
separate 10 percent rating for myositis of the left leg was not 
clearly and unmistakably erroneous to the.  38 C.F.R. § 3.105(a) 
(2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The Veterans Claims Assistance Act of 2000 (the VCAA)

Concerning the Veteran's CUE claim, the Board notes that a CUE 
motion must be based on the record and law that existed at the 
time of the prior adjudication in question, and the VCAA is not 
applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).  As such, the Board finds that any error 
related to the VCAA on the motion is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

1.  Whether a February 1949 rating decision contained 
clear and unmistakable error (CUE) in failing to grant a 
separate 10 percent disability rating for myositis of the 
left leg  

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  
A final decision may, however, be subject to revision on the 
basis of CUE.  See 38 C.F.R. § 3.104(a) (2009).

The Court has defined CUE as "an administrative failure to apply 
the correct statutory and regulatory provisions to the correct 
and relevant facts.  It is not mere misinterpretation of facts."  
See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  

(1) '[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,'

(2) the error must be 'undebatable' and of the 
sort 'which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made,' and

(3) a determination that there was clear and 
unmistakable error must be based on the record and 
the law that existed at the time of the prior 
adjudication in question.  

Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-
14).  

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further 
held that CUE is one of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  When attempting to 
raise a claim of CUE, a claimant must describe the alleged error 
with some degree of specificity, and, unless it is the kind of 
error, that if true, would be CUE on its face, must provide 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Id. at 43-44.  
Fugo further held that neither a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, nor 
general, non- specific claims (including sweeping allegations of 
failures to follow the regulations or to provide due process), 
meet the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation of 
facts."  See Oppenheimer , supra.

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific 
allegation must assert more than merely disagreement with how the 
facts of the case were weighed or evaluated.  In other words, to 
present a valid claim of CUE the claimant cannot simply request 
that the Board reweigh or reevaluate the evidence.  See Crippen 
v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE 
occurred, the evidence must show that the law was incorrectly 
applied to the facts as they were known at the time and that, had 
the error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the United 
States Court of Appeals for the Federal Circuit held that a 
breach of VA's duty to assist cannot constitute CUE and that 
"grave procedural error" does not render a decision of VA non-
final.  In Cook, the Federal Circuit overruled Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), to the extent that that decision held 
that the existence of "grave procedural error" (in that case, not 
obtaining complete service medical records) rendered a VA 
decision non-final.  Also in Cook, the Federal Circuit, citing 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) noted that a CUE 
claim is an attack on a prior judgment that asserts an incorrect 
application of law or fact, and that an incomplete record, 
factually correct in all other respects, is not CUE.  

Factual Background

Briefly summarized, although the Veteran's DD-214 lists a 
Military Occupational Specialty (MOS) of a truck driver, the 
Veteran was trained as a paratrooper.  As noted above, the 
Veteran was awarded the Parachutist Badge.  The Veteran filed a 
claim for service connection for "rheumatism in both legs" 
shortly before separation from service.  In a June 1946 rating 
decision, the RO denied the Veteran's claim.  The Veteran 
submitted additional evidence and was subsequently denied in a 
May 1948 rating decision.  The Veteran expressed disagreement 
with this decision and again submitted medical evidence in 
support of his claim.  After the RO deferred judgment on the 
Veteran's claim in a rating decision dated in September 1948, the 
RO granted service connection for myositis, bilateral legs in a 
February 1949 rating decision.  At that time, the RO assigned a 
single 10 percent evaluation based upon multiple statements and 
reports from H.O.B., M.D. (the Veteran's private physician) as 
well as the results of a January 1949 VA examination.  

Specifically, statements from H.O.B., M.D. dated in May 1948, 
July 1948 and October 1948 provide a diagnosis of rheumatism in 
both legs and note the Veteran's subjective complaints of pain in 
both of his knee, calf muscles and feet when standing or walking.  
The statements from H.O.B., M.D. do not reflect that the Veteran 
had limitation of motion in his knees.  

The Veteran underwent two VA examinations in January 1949; a 
general VA examination on January 14, 1949 and an orthopedic VA 
examination on January 18, 1949.  

The January 1949 VA general examination report reflects that the 
Veteran complained of pain and cramping in both lower 
extremities.  After noting the Veteran's complaints and 
physically examining the Veteran, the VA general examiner 
reported that the Veteran had pain and binding in the lower legs 
upon working, and additionally observed that the Veteran suffered 
from bilateral varicose veins in his legs, but that there was no 
swelling, tenderness or limitation of motion in the Veteran's 
knees.  See the January 14, 1949 VA general examination report.  

The report of the January 1949 VA orthopedic examination reflects 
that the VA examiner commented that the tightness of the 
Veteran's bilateral gastrocnemius muscles approached fibrosis; 
however his complaints of bilateral low leg pain was a 
circulatory disturbance related to the Veteran's varicose veins 
of the bilateral lower extremities.  Concerning the Veteran's 
knees, the January 1949 VA orthopedic examiner expressly stated 
that there was no limitation of motion of the Veteran's knees and 
added, "This appears to be a muscular thing and a circulatory 
thing rather than a disability of the bones," and "Examination 
of the knees shows nothing remarkable as far as pain and 
tenderness is concerned."  See the January 18, 1949 VA 
orthopedic examination report.  

Moreover, x-rays of the right leg performed in conjunction with 
the January 1949 VA examination reflected thickening of the 
synovial membrane, sharpening of the articular surface of the 
patella over the femur and a "spot" on the articular surface of 
the femur which "may be" the beginning of osteochondritis 
dissecans.  X-rays of the left leg reflected no evidence of bony 
pathology of the tibia, fibula or femur.  The January 1949 VA 
orthopedic examiner diagnosed the Veteran with varicose veins of 
the bilateral lower extremities, myositis of the bilateral 


gastrocnemius muscles (calf muscles), rheumatism of the bilateral 
lower extremities and bilateral pes planus, first degree.  See 
the January 18, 1949 VA orthopedic examination report.  

The February 1949 rating decision granted service connection for 
"myositis, bilateral legs" and (under Diagnostic Code 5021 
[Myositis]) assigned a noncompensable (zero percent) disability 
rating from April 7, 1948 to May 9, 1948 and a 10 percent 
disability rating from May 10, 1948 forward based on the earliest 
medical report from H.O.B., M.D.  This rating decision was signed 
by s medical doctor (a medical rating specialist) and two rating 
specialists (legal rating specialists), see the February 1949 RO 
rating decision.  The Veteran was provided notice of this 
decision on March 2, 1949, but he did not initiate an appeal.

Between the February 1949 rating decision and August 6, 2007 (the 
date that the Veteran filed the present claim) the Veteran filed 
for an increased disability rating for his service-connected 
myositis of the bilateral legs on two separate occasions.  These 
two claims for an increase were denied in rating decisions dated 
in September 1962 and January 2004.  In connection with those 
claims, the Veteran underwent VA examinations in July 1962 and 
August 2003, the reports of which reflect the Veteran's 
subjective complaints of pain and tightness in his calf muscles.  
X-rays taken in conjunction with these VA examinations showed no 
signs of arthritis of either knee and, at the most limited, 130 
degrees of flexion of both knees.  See the July 1962 and August 
2003 VA examination reports.  

The most recent VA examination report, dated in April 2008, noted 
the Veteran's continued subjective complaints of pain and 
cramping in his calf muscles.  Regarding the Veteran's knees, the 
April 2008 VA examiner specifically stated that "[The Veteran] 
does not have any joint problems."  

The April 2008 rating decision, which forms the basis for the 
current appeal, denied the Veteran's CUE claim with respect to 
the RO's failure to assign a separate 10 percent disability 
rating for myositis of each of his legs in the February 1949 
rating decision and granted a separate 10 percent disability 
rating, effective August 6, 2007,  for myositis of the left leg, 
citing the Veteran's complaints of "painful or limited motion of 
major joint."  See the April 2008 rating decision.  The Veteran 
expressed disagreement with that decision and initiated the 
current appeal.  

General considerations in rating myositis as of February 1949

With respect to myositis, the VA Schedule for Rating Disabilities 
as it existed in February 1949 provided as follows:

Diagnostic Code 5099 [Bones, joints and muscles, other 
disease] directs that Diagnostic Codes 5013 - 5024, to 
include Diagnostic Code 5021 [myositis] are to be 
rated on limitation of function of affected parts, as 
arthritis, hypertrophic.  

Diagnostic Code 5003 [Arthritis, hypertrophic, 
degenerative arthritis, or osteo-arthritis] provides 
to rate on limitation of motion of joints affected 
assuming minimum 10 percent rating for each major 
joint or group of minor joints affected by bone 
changes, swelling, muscle spasm on motion, or pain 
objectively substantiated.  

See the 1945 VA Schedule for Rating Disabilities 28 - 30 (1945).  

Analysis

At the outset, the Board must address the Veteran's assertion 
that the RO failed to thoroughly discuss the evidence and/or 
apply the appropriate regulations in its February 1949 rating 
decision.  Prior to February 1990, there was no statutory or 
regulatory requirement that the RO include a summary of the 
evidence and regulations reviewed in reaching its initial 
determination.  Rather, this summarization of fact and evidence 
was reserved until an appeal was initiated and a Statement of the 
Case (SOC) was issued.  38 C.F.R. § 19.115 (1949).  The Court has 
specifically held that RO failure to discuss the evidence and 
regulations in a pre-1990 decision cannot constitute CUE.  Eddy 
v. Brown, 9 Vet. App. 52 (1996).  This is so because the RO is 
presumed to have reviewed the evidence of record and to have 
applied all applicable regulations, and the presumption of 
regularity attaches if the requisite evidence supports the 
ultimate finding.  Pierce v. Principi, 240 F. 3d. 1348 (Fed. Cir. 
2001); Berger v. Brown, 10 Vet. App. 166, 169 (1997).

In this backdrop, the Board first addresses the argument that the 
Veteran should have been afforded two separate 10 percent 
disability ratings for myositis of his right and left legs.  The 
version of Diagnostic Code 5021 in effect at the time of the 
February 1949 rating decision referred the RO to rate the 
disability under Diagnostic Code 5003, as it does currently.  The 
version of Diagnostic Code 5003 in effect at the time of the 
February 1949 rating decision provided to rate on limitation of 
motion of joints affected assuming minimum 10 percent rating for 
each major joint or group of minor joints affected by bone 
changes, swelling, muscle spasm on motion, or pain objectively 
substantiated.  38 C.F.R. § 4.71a, Diagnostic Code 5021-5003 
(1945).  Although not specified in the 1945 VA Schedule for 
Rating Disabilities, the knee was considered a major joint as it 
is currently.  See 38 C.F.R. § 4.45(f) (2009).  

In passing, the Board notes that the February 1949 rating 
decision is unclear as to whether or not limitation of motion of 
the knees was considered in granting the 10 percent disability 
rating for myositis of the bilateral legs.  Nonetheless, the 
Board notes that it appears that the Veteran's knee joints were 
unaffected by his myositis; thus, attributing any lost range of 
motion of the Veteran's knees to his bilateral myositis without 
supporting medical evidence would be medical speculation by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991)

As detailed above, the medical statements and reports from 
H.O.B., M.D. and the January 1949 VA general and orthopedic 
examination reports are devoid of medical evidence that the 
Veteran had bone changes, swelling or muscle spasm on motion, or 
pain objectively substantiated due to his bilateral myositis in 
his calf muscles.  Specifically, there is no medical evidence of 
swelling or muscle spasm on motion with respect to either of the 
Veteran's legs prior to February 1949.  Concerning medical 
evidence of bone changes in the Veteran's bilateral legs, the 
January 1949 VA orthopedic examiner noted that x-rays reflected a 
"spot" on the articular surface of the femur which "may be" 
the beginning of osteochondritis dissecans, but noted 
specifically noted that "This appears to be a muscular thing and 
a circulatory thing rather than a disability of the bones."  
With respect to pain objectively substantiated, the January 1949 
VA orthopedic examiner particularly stated that the Veteran's 
complaints of bilateral lower leg pain were attributable to the 
Veteran's diagnosed varicose veins and additionally noted 
"Examination of the knees shows nothing remarkable as far as 
pain and tenderness is concerned."  See the January 1949 VA 
orthopedic examination report.  

Indeed, as there was no medical evidence of record which met the 
criteria for a 10 percent rating for hypertrophic arthritis under 
Diagnostic Code 5003, it appears that the RO was generous in 
granting the 10 percent disability rating for the bilateral 
myositis of the legs in February 1949.  Thus, there was no 
evidence of record at the time of the February 1949 rating 
decision to support a separate 10 percent disability rating for 
myositis of the Veteran's left leg.  Moreover, even if the RO 
applied the criteria of Diagnostic Codes 5003 and 5021 
incorrectly in promulgating the February 1949 rating decision, 
given the medical evidence of record, it is not clear that the 
outcome would have been manifestly different.  

In the instance above, the Board finds that there is no error of 
law or fact on any of the issues so that it can be said that 
reasonable minds could only conclude that separate 10 percent 
ratings must have been assigned for myositis of the bilateral 
legs.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996) (CUE is 
present only where there is an error that is "undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed.).  In other words, 
neither the Veteran nor his representative can point to any 
undisputed fact, or facts, which would mandate that separate 10 
percent disability ratings be assigned.  Cf. Bentley v. 
Derwinski, 1 Vet. App. 28, 30, 31 (1990) (undisputed facts of 
record at time of earlier adjudication required CUE-based award 
of higher disability rating retroactive to date of prior 
adjudication).  Rather, the Veteran and his representative are 
attempting to weigh and evaluate the facts of this case in 
reaching their conclusions.  Such allegations do not give rise to 
a valid claim of CUE.  Fugo, 6 Vet. App. at 44.

Therefore, the Board finds that the February 1949 rating decision 
was not based on CUE as it represented a reasonable application 
of the known facts to the law then in existence; separate 10 
percent disability ratings for myositis of each leg were not 
assigned as the factual evidence and competent medical opinion of 
record failed to show entitlement to such.  The claim for CUE, 
therefore, is denied.


ORDER

The motion for revision or reversal of the February 1949 rating 
decision is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


